DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 line 7 recites “to being said first end portion and said second end portion together.” Presumably this was intended to recite “to bring…” Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, and 11 the phrase "or similar biodegradable material" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or similar biodegradable material"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). It is unclear what material is encompassed within “similar” material. Appropriate correction is required. 
Claims 2-6 and 8-10 recite “A holder…,” however these claims depend from independent claims that already recited “A holder…,” and should recite “The holder…” for proper antecedent basis. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Clephan (US PGPub. No. 2020/0009467 A1).
In Reference to Claims 1-5

	(Claim 2) including at least one slot adjacent said opening to receive and pinch tightly the stem of the inflated balloon (items 70/120 on end 270, fig. 2), the second end portion of said elongate blank having a pressing element configured to align with said first end portion when said elongate blank is folded upon itself to bring said pressing portion into alignment with the first end portion (item 260, fig’s 1-3);
(Claim 3) said elongate blank being folded upon itself to bring said second end portion into alignment with said first end portion into a configuration to press the balloon stem there between (fig’s 3, and paragraph 0055); said pressing element having at least one slot to align with said at least one slot of the first end portion to receive and pinch tightly the stem of the inflated balloon (items 120 of end 260, fig. 2 and paragraph 0055) whereby the stem of the inflated balloon would be stretched to fit within the aligned slots to further grip the stem of the balloon between said first end portion and said pressing element (fig’s 3 and paragraph 0055);
(Claim 4) further including two slots positioned on respective side portions of the opening in said first end portion and said second end portion to enable the stem of the inflated 
(Claim 5) further including two slots positioned on respective side portions of the opening in said first end portion and said second end portion to enable the stem of the inflated balloon to be wrapped tightly around the aligned first end portion and said pressing element to more securely pinch the stem of the inflated balloon (items 70/120, fig. 2).

In Reference to Claims 7-10
 	Clephan teaches (Claim 7) A holder for receiving the inflation stem of an inflatable balloon, comprising an elongate blank (items 10/200, fig’s 1 and 2) formed from cardboard or similar biodegradable material (paragraph 0015 and 0021) and having an opening at a first end portion (item 80 in end 270, fig. 2), said opening being adapted for receiving the inflation stem of an inflated balloon (paragraph 0051 lines 22-27), and at least one slot adjacent the opening to receive and pinch tightly the stem of the inflated balloon (items 70/120 on end 270, fig. 2), the other end of said elongate blank having a pressing element configured to align with said first end portion when said elongate blank is folded upon itself to bring the pressing portion into alignment with the first end portion (item 260, fig’s 1-3).
(Claim 8) said elongate blank being folded upon itself to bring the pressing portion into alignment with the first end portion into a configuration to press the balloon stem there between (fig’s 3, and paragraph 0055); said pressing portion having at least one slot to align with said at least one slot of the first end portion to receive and pinch tightly the stem of the inflated balloon (items 120 of end 260, fig. 2 and paragraph 0055) whereby the stem of the inflated balloon 
(Claim 9) further including two slots positioned on respective side portions of the opening in said first end portion to enable the stem of the inflated balloon to be wrapped tightly around the aligned first end portion and said pressing end portion to more securely pinch the stem of the inflated balloon (items 70/120, fig. 2);
	(Claim 10) further including two slots positioned on respective side portions of the opening in said first end portion to enable the stem of the inflated balloon to be wrapped tightly around the aligned first end portion and said pressing end portion to more securely pinch the stem of the inflated balloon (items 70/120, fig. 2).

In Reference to Claim 11
 	Clephan teaches (Claim 11) A method for providing a holder for receiving the inflation stem of an inflatable balloon, including inserting the inflation stem of an inflatable balloon into an opening in a first end portion of an elongate blank formed from cardboard or similar biodegradable material, folding the elongate blank along a mid region of the elongate blank and bring the end portions together to hold an inflated balloon (fig’s 3 and paragraph 0055).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clephan in view of DeNyse, Jr. (US PGPub. No. 2014/0338155 A1)
In Reference to Claim 6
 	Clephan teaches all of claim 1 as discussed above. 
	Clephan fails to teach the mating tabs and slots of claim 6.
DeNyse teaches (Claim 6) [a] first end portion and [a] second end portions having mating tabs and slots to enable a receptacle to be formed for holding the inflated balloon as the elongate member is folded along its mid region to bring said first and second end portions into engagement (items 25, 27, 29, 31, and 32, fig’s 1-6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the balloon sealing device of Clephan with the feature of tabs and slots as taught by the balloon sealing device of DeNyse for the purpose of providing more reliable and positive closure of the device as taught by DeNyse (paragraph 0009), making the device more reliable, and more attractive to the users. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711